Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 08, 2021 has been entered.
 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The pending claims are allowable due to the amendment of the independent claims 1 and 15, and a persuasive argument by the applicant (See Remarks filed on 03/08/2021, pages 9-12) regarding the difference between the prior arts of record and the feature of: 
“deriving a first maximum value and a first minimum value for a first predefined set from a first range information incorporated in a first portion of a bitstream, wherein the first range information is represented by one or more syntax elements indicating the first maximum value and the first minimum value, one or more syntax elements indicating prediction values of 
 deriving a second maximum value and a second minimum value for a second predefined set from a second range information incorporated in a second portion of the bitstream, wherein the second range information is represented by one or more syntax elements indicating the second maximum value and the second minimum value, one or more syntax elements indicating prediction values of the second maximum value and the second minimum value, or one or more syntax elements indicating a predefined range set defining the second maximum value and the second minimum value; and 
decoding each predefined set by its own clipping range, comprising: 
 clipping the first predefined set to not exceed the first maximum value and the first minimum value; and 2Application Serial No. 16/403,953 Art Unit 2488 
 clipping the second predefined set to not exceed the second maximum value and second the minimum value, wherein the first portion and the second portion are different portions of the bitstream, 
wherein clipping the first predefined set is independent of the second maximum value and second the minimum value, and 
wherein clipping the second predefined set is independent of the first maximum value and first the minimum value,” as recited in claim 1 and similarly recited in claim 15.
The rest of the dependent claims are allowed by virtue of their dependency from allowed claim 1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488